FILED
                                                                              Oct 29 2020, 9:49 am

                                                                                   CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Brian A. Karle                                             Curtis T. Hill, Jr.
Ball Eggleston, PC                                         Attorney General of Indiana
Lafayette, Indiana                                         Benjamin J. Shoptaw
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Quantavious Jones,                                         October 29, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-202
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Shatrese M.
Appellee-Plaintiff                                         Flowers, Judge
                                                           Trial Court Cause No.
                                                           49G02-1810-F2-37556



Weissmann, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                         Page 1 of 23
[1]   Quantavious Jones appeals his convictions for two counts of Level 3 Felony

      Aggravated Battery Causing Serious Permanent Disfigurement, one count of

      Level 5 Felony Kidnapping With Bodily Injury, one count of Level 2 Felony

      Kidnapping For Ransom, and one count of Level 2 Felony Criminal

      Confinement With Intent to Obtain Ransom.1 He argues that the convictions

      were based on improperly admitted evidence and that they violate the

      continuous crime doctrine. The State concedes that the criminal confinement

      and Level 5 kidnapping convictions must be vacated. We agree, and remand

      with instructions to vacate these convictions and resentence Jones accordingly.

      In all other respects, we affirm.


                                                            Facts
[2]   On October 23, 2018, Quantavious Jones asked A.C., with whom he was in a

      relationship, if he could have a package delivered to her residence the next day.

      She agreed. On October 24, Jones called A.C. to check on the package, but she

      said it had not been delivered. He picked her up to investigate. They found the

      UPS delivery man, who confirmed that he had delivered the package, but said

      that he had not seen A.C.


[3]   Jones then called Irving Madden. Jones told Madden that A.C. had lost his

      package, and that he and A.C. were coming over to Madden’s house. A.C.

      became suspicious on the ride over. She attempted to exit the moving vehicle,




      1
          Ind. Code § 35-42-2-1.5(1); I.C. § 35-42-3-2(b)(1)(C); I.C. § 35-42-3-2(b)(3)(A); I.C. § 35-42-3-3(b)(3)(A).


      Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                                    Page 2 of 23
      but Jones grabbed her and kept her in the car. When they arrived at Madden’s

      house, A.C. refused to get out of the car. Madden pulled her from the vehicle

      and dragged her into his house.


[4]   Inside, Madden took A.C. to the basement and Jones handcuffed her to a pole

      or a pipe. A.C. escaped the handcuffs and tried to grab a phone, but Jones took

      the phone and choked her. He again handcuffed her to the pole. Then he

      moved her and handcuffed her to a chair in the basement’s kitchen.


[5]   Jones began questioning A.C. about the package. During the questioning,

      Madden threw scalding hot water on her from behind. A.C. would later

      describe the pain of being burned with hot water as “worse than ten.” Tr. Vol.

      II p. 208. A.C. fell onto the floor, and Madden began beating her. Jones pulled

      Madden away from A.C., who then went into the bathroom where she was

      ordered to remove her clothes. She was alone for a moment before Madden

      opened the door and threw more hot water on her naked body. Madden then

      made A.C. get in the shower, turned on the hot water, and continued hitting

      her.


[6]   At some point, the three returned to the bar area. Madden asked if they should

      kill A.C., but Jones said they should let her go. Madden found clothes for A.C.

      and left to get gas. Jones began calling A.C.’s family and friends, asking about

      the package and demanding $3,000 for A.C.’s release.


[7]   When Madden returned, the three got in the car together. A.C. asked to be

      released on the east side of Indianapolis, where her family lives. Jones drove

      Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020     Page 3 of 23
       east but let A.C. out in an unknown neighborhood. A.C. knocked on the door

       of one of the houses and the woman that answered let A.C. use her phone.


[8]    A.C.’s family picked her up and took her to the local hospital. There, she spoke

       with a nurse and a detective about what happened. She was later transferred to

       Eskenazi Hospital. She was put in a shock room, which is an area reserved for

       “life-threatening things.” Tr. Vol. III p. 112. She was treated for abrasions on

       her face and severe burns on her arms, chest, back, and legs.


[9]    Janet Jackson worked with A.C. at Eskenazi as a forensic nurse examiner.

       Nurse Jackson was trained in caring for victims of trauma, including how to

       collect evidence. She was instructed to ask patients what happened to them “in

       order to figure out the appropriate treatment.” Id. at 93. Nurse Jackson

       interviewed A.C. several hours after the incident. During this interview, A.C.

       was “shaking,” “shivering,” and “grimacing” from the pain. Id. at 95-96. A.C.

       was also “scared” that Jones and Madden were “going to come and find her.”
Id. at 97.


[10]   Based on the foregoing chain of events, Jones and Madden were both arrested.

       On October 29, 2018, the State charged Jones with Level 2 felony robbery

       resulting in serious bodily injury, Level 3 felony criminal confinement while

       armed with a deadly weapon, three counts of Level 3 felony aggravated battery,

       Level 5 felony kidnapping with bodily injury, Level 5 felony battery resulting in

       serious bodily injury, and Level 6 felony strangulation. Later, the State added




       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020      Page 4 of 23
       one count of Level 2 felony kidnapping for ransom and one count of Level 2

       felony criminal confinement with intent to obtain ransom.


[11]   Jones and Madden were co-defendants at a jury trial that started on December

       8, 2019. Nurse Jackson testified extensively as to her interview with A.C.,

       recounting A.C.’s description of events from the day before the incident

       through A.C.’s arrival at Eskenazi. This testimony included an allegation that

       Jones’s missing package contained heroin. Tr. Vol. III p. 106-107. Jones

       objected to the nurse’ testimony on hearsay grounds. The trial court admitted

       the testimony under two hearsay exceptions: that the statements were excited

       utterances and that they were made for the purpose of medical diagnosis or

       treatment.


[12]   On December 11, 2019, Jones was convicted of two counts of Level 3 felony

       aggravated battery, Level 2 felony kidnapping, Level 2 criminal confinement,

       and Level 5 felony kidnapping. He was found not guilty of Level 3 felony

       criminal confinement and Level 5 felony battery resulting in serious bodily

       injury. The State dismissed the other charges before trial. On January 6, 2020,

       the trial court sentenced Jones to ten years for each aggravated battery count, to

       run consecutively to each other. The trial court also sentenced him to twenty

       years for each Level 2 felony and four years for the kidnapping conviction, to be

       served concurrently with each other and consecutively with the battery

       convictions. Jones’ aggregate term of imprisonment is forty years. Jones now

       appeals.



       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020      Page 5 of 23
                                     Discussion and Decision
                                                  I.       Hearsay
[13]   Jones argues that Nurse Jackson’s testimony regarding her interview with A.C.

       was inadmissible hearsay, and that the admission of this testimony prejudiced

       Jones. The trial court’s decision to admit evidence is discretionary and will be

       reversed only for an abuse of that discretion. Lewis v. State, 34 N.E.3d 240, 247

       (Ind. 2015).


[14]   Hearsay—an out-of-court statement admitted for the truth of the matter

       asserted—is generally inadmissible unless it falls under an exception. Ind. Evid.

       R. 801(c), 802. The State defended admission of the testimony, arguing that

       A.C.’s statements were excited utterances and that they were made for medical

       diagnosis or treatment. Tr. Vol. III p. 101, 121. Jones disagreed on both

       counts.


[15]   Jones argues that A.C.’s statements to Nurse Jackson were too attenuated from

       the stressful event to come in under the excited utterance exception. An excited

       utterance is a “statement relating to a startling event or condition, made while

       the declarant was under the stress of excitement that it caused.” Ind. Evid. R.

       803(2). There are three elements that must be met for hearsay to be admitted

       under the excited utterance exception: “(1) a ‘startling event or condition’ has

       occurred; (2) the declarant made a statement while ‘under the stress or

       excitement caused by the event or condition;’ (3) the statement was ‘related to

       the event or condition.’” Ramsey v. State, 122 N.E.3d 1023, 1032 (Ind. Ct. App.

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020       Page 6 of 23
       2019). Excited utterances are thought to be more trustworthy because “the

       declarant was incapable of thoughtful reflection.” Yamobi v. State, 672 N.E.2d
1344, 1346 (Ind. 1996).


[16]   The passage of time reduces the likelihood that an utterance is spontaneous.

       Chambless v. State, 119 N.E.3d 182 (Ind. Ct. App. 2019). However, “continuing

       trauma” can “render[] the declarant more reliable.” Jenkins v. State, 725 N.E.2d
66, 69 (Ind. 2000). For example, our Supreme Court held in Yamobi that it was

       reasonable to conclude that a shooting victim’s statements were reliable despite

       being made up to an hour after the shooting, because he “lay on his back

       bleeding and in pain” during that time and was perhaps incapable of reflection

       and deliberation. 672 N.E.2d at 1347.


[17]   Jones argues that A.C.’s statements did not satisfy the second element because

       several hours passed between A.C.’s ordeal and her interview with Nurse

       Jackson. He suggests that the time that passed and the number of people A.C.

       spoke with allowed her story to become rehearsed.


[18]   However, there is substantial evidence that A.C. suffered “continuing trauma”

       between the time of the attack and the time Nurse Jackson interviewed her.

       A.C. testified that the pain she experienced was “worse than ten.” Tr. Vol. II p.

       208. The woman who helped A.C. call for help testified that A.C. was scared,

       that “she was crying, her face was busted,” and that “her skin was a bubble.”

       Tr. Vol. III p. 26-28. One of the police officers who spoke with A.C. at

       Eskenazi Hospital testified that A.C.’s injuries were “some of the worst injuries


       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020        Page 7 of 23
       I’ve seen next to death.” Id. at 85. Nurse Jackson testified that when she spoke

       with A.C. hours after the incident, A.C. was still “shaking,” “shivering,” and

       “grimacing” from the pain. Id. at 95-96.


[19]   Given A.C.’s medical condition and her intense pain, it was not against the

       logic and effect of the facts and circumstances before the trial court to find that

       A.C. was still under the stress of the event when she spoke with Nurse Jackson,

       even though it was hours later. Under these circumstances, the trial court did

       not abuse its discretion by finding that Nurse Jackson’s testimony was

       admissible under the excited utterance exception to the hearsay rule. 2


                                          II. Double Jeopardy
[20]   Jones argues that this Court should vacate one of his two aggravated battery

       convictions and both of his kidnapping convictions because they violate the

       continuous crime doctrine.


[21]   While briefs were being filed in this case, our Supreme Court issued two

       decisions that call into question whether common law double jeopardy




       2
         Because we find that the testimony was admissible under the excited utterance exception to the hearsay
       rule, we need not and will not consider whether the statements were also admissible as statements made for
       the purpose of medical diagnosis or treatment. Moreover, Jones is particularly concerned with Nurse
       Jackson’s statement that the missing package may have contained heroin. Because the trial did not consider
       any drug offenses, there is little likelihood that the heroin allegation contributed to the verdict.



       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                            Page 8 of 23
       doctrines such as the continuing crime doctrine still act as independent sources

       of relief. As we recently stated:


               our Supreme Court . . . significantly altered the approach to
               claims of double jeopardy that—like the one here—are based on
               multiple convictions in a single prosecution. See Wadle v. State,
               [151 N.E.3d 227 (Ind. 2020)] and Powell v. State, [151 N.E.3d 256
               (Ind. 2020)]. The Court distinguished these claims of
               “substantive double jeopardy” from claims of “procedural double
               jeopardy”—where a defendant is charged with the same offense
               in successive prosecutions.


       Hill v. State, ---N.E.3d---, No. 49G01-1807-F5-21906, slip op. at 3-4 (Ind. Ct.

       App. Oct. 2, 2020). Before Wadle and Powell, we reviewed substantive double

       jeopardy claims under the constitutional tests set out in Richardson, or under

       various common law and statutory rules, like the continuous crime doctrine.

       717 N.E.2d 32; see also Pierce, 761 N.E.2d at 830. “In Wadle, however, the Court

       overruled the Richardson constitutional tests as they apply to claims of

       substantive double jeopardy. See Wadle, [151 N.E.3d at 235]. The Court then

       set forth two new tests that start with statutory interpretation but that also

       incorporate, where appropriate, the common-law continuous-crime doctrine.”

       Wadle, [151 N.E.3d at 247-49]; Powell, [151 N.E.3d at 263-65].” Hill, slip op. at

       4 (footnote omitted).


[22]   Jones argues that this change has nothing to do with his continuous crime

       doctrine claims and those claims still act as an independent source of review.

       We disagree. Wadle and Powell not only overruled the constitutional

       substantive double jeopardy test in Richardson, they also swallowed statutory

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020        Page 9 of 23
       and common law to create one unified framework for substantive double

       jeopardy claims—including the continuous crime doctrine.


[23]   With Wadle and Powell, our Supreme Court intended to end so-called “double

       jeopardy double talk.” Wadle, 151 N.E.3d at 244 (quoting Akhil Reed Amar,

       Double Jeopardy Law Made Simple, 106 YALE L.J. 1807, 1807 (1997)). The

       Court took issue with Richardson for “failing to resolve all double-jeopardy

       claims under a ‘single comprehensive rule,’” causing inconsistent reliance on its

       constitutional test and “rules of statutory construction and common law.” Id.

       at 243. These “separate” and “additional” protections “generat[ed] confusion”

       and a “patchwork of conflicting precedent.” Id. at 243-44. The Court did not

       recite these criticisms only to repeat the confusion inadvertently launched by

       Richardson, “Reading Wadle in its entirety, along with Powell, it becomes clear

       that the Court’s intent was to do away with all existing rules and tests for

       substantive double jeopardy, including . . . the Richardson constitutional tests . .

       . and start from scratch with new tests.” Hill, slip. op. at 6-7. Put simply, if the

       old substantive double jeopardy analysis was like baking a cake from scratch by

       using numerous ingredients pulled from common law and statutory rules,

       Wadle and Powell are like using a cake mix: the new test allows for more

       consistent results more efficiently, without having to account for all of the

       discrete ingredients that may or may not be hiding in the back of the cupboard.


[24]   These new tests incorporate principles of statutory interpretation and common

       law, supplanting both. Wadle and Powell first require an analysis of the

       statutory offenses charged. Wadle, 151 N.E.3d at 248; Powell, 151 N.E.3d at

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020       Page 10 of 23
       264. Second, they require an examination of the underlying facts. Wadle, 151
N.E.3d at 249; Powell, 151 N.E.3d at 264. Pertinent to the case at hand, this

       second tier of analysis includes the continuous crime test verbatim: the court

       asks “whether the defendant’s actions were ‘so compressed in terms of time,

       place, singleness of purpose, and continuity of action as to constitute a single

       transaction.’” Id. (quoting Walker, 932 N.E.2d at 735). The Court quoted

       Walker, a continuous crime case, and included a footnote explaining the

       applicability of the continuous crime doctrine to multiplicity claims. Wadle, 151

       N.E.3d n.26. The Court did not simply borrow useful language; it incorporated

       the continuous crime doctrine into its uniform substantive double jeopardy

       framework.


[25]   In light of this, Jones’s assertion that “the Powell decision did not profess to

       apply the continuous crime doctrine, let alone overrule or displace Indiana law

       in that area” is mistaken. Appellant’s Reply Brief p. 8. The test under Wadle

       and Powell applies to Jones’s multiplicity claim. And even if it did not, the

       result would be the same. Under both the old continuous crime doctrine test

       and the new uniform substantive double jeopardy test, Jones’s battery

       convictions survive, but his Level 5 felony kidnapping and Level 2 felony

       criminal confinement convictions must fall.3




       3
        We analyze Jones’s claim under both the common law continuous crime doctrine test and the new Wadle
       and Powell framework to avoid the potentially sticky question of Wadle and Powell’s retroactivity.

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                       Page 11 of 23
[26]   “Substantive double jeopardy claims principally arise in one of two situations:

       (1) when a single criminal act or transaction violates multiple statutes with

       common elements, or (2) when a single criminal act or transaction violates a

       single statute and results in multiple injuries.” Powell, 151 N.E.3d at 263.

       Jones’s battery convictions are in the latter category and follow Powell; 4 his

       kidnapping and criminal confinement convictions are in the former category

       and follow Wadle.


                           A. Powell: Single Act, Multiple Injuries
[27]   For acts that violate a single statute but result in multiple injuries, we engage in

       a two-step process. First, we review the text of the statute to identify the

       appropriate “unit of prosecution.” Id. at 265. The unit of prosecution is the

       minimum action required to commit a new and independent violation of a

       criminal statute. Barrozo v. State, --- N.E.3d ---, No. 19A-CR-2037, slip op. at p

       4 (Ind. Ct. App. Sept. 24, 2020) (quoting United States v. Rentz, 777 F.3d 1105,

       1117 (10th Cir. 2015)). If the unit of prosecution is clear, “we follow the

       legislature’s guidance and our analysis is complete.” Powell, 151 N.E.3d at 264.

       If the statute is ambiguous, we must then examine the facts to determine



       4
         Jones argues that Powell is inapplicable to his battery convictions because it deals with offenses resulting in
       the injury or death of multiple victims, rather than multiple injuries of one victim. Appellant’s Reply Brief p.
       8. Powell is not so limited. In its introduction, Powell asks, “Does every punch thrown upon a single victim
       amount to a separate act of battery?” 151 N.E.3d at 261. What follows is clearly intended to answer that
       question. “[W]e ask whether ‘the same act may be twice punished,’ as ‘two counts of the same offense.’” Id.
       at 263. Although Wadle limits Powell’s scope to “when a single criminal act or transaction violates a single
       statute but harms multiple victims,” Wadle, 151 N.E.3d at 247 (emphasis added), Powell describes itself as
       applying “when a single criminal act or transaction violates a single statute and results in multiple injuries,”
       Powell, 151 N.E.3d at 263 (emphasis added). Powell provides the more precise description of its own content.

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                                Page 12 of 23
       whether the defendant’s actions are “so compressed in terms of time, place,

       singleness of purpose and continuity of action as to constitute a single

       transaction.” Id. (citing Walker, 932 N.E.2d at 735). We review questions of

       statutory law de novo. Id. at 262.


[28]   To assist in determining the unit of prosecution, Powell distinguished conduct-

       based statutes from result-based statutes:


               A conduct-based statute . . . consists of an offense defined by
               certain actions or behavior (e.g., operating a vehicle) and the
               presence of an attendant circumstance (e.g., intoxication). . . . A
               result-based statute, on the other hand, consists of an offense
               defined by the defendant’s actions and the results or
               consequences of those actions.
Id. at 265-66 (emphases original). Examples of result-based statutes include

       murder, manslaughter, reckless homicide, and battery. Id.


                                       1. Battery Convictions
[29]   First, we consider Jones’s two aggravated battery convictions. “A person who

       knowingly or intentionally inflicts injury on a person that creates a substantial

       risk of death or causes: (1) serious permanent disfigurement . . . commits

       aggravated battery, a Level 3 felony.” Ind. Code 35-42-2-1.5(1). This is a

       result-based statute, because the result—injury that creates a substantial risk of

       death or causes serious permanent disfigurement—“is part of the definition of

       the crime.” Powell, 151 N.E.3d at 266 (quoting Kelly v. State, 527 N.E.2d 1148

       (Ind. Ct. App. 1988). “‘Where several . . . injuries occur in the course of a


       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020           Page 13 of 23
       single incident,’ the prohibited offense has been perpetrated ‘several times

       over.’” Id. (quoting Kelly, 527 N.E.2d 1148).5 Accordingly, each time Madden

       threw hot water on A.C. could support a separate battery claim. However, how

       this result-based statute applies when there is a single victim who suffered

       multiple, substantially similar injuries because of multiple instances of the same

       act is ambiguous.


[30]   Because of this ambiguity, we move onto the second step in the Powell analysis

       and examine whether the acts were “so compressed in terms of time, place,

       singleness of purpose and continuity of action as to constitute a single

       transaction.” Powell, 151 N.E.3d at 264. Importantly, this step is the same as

       the continuous crime doctrine analysis. If the acts will bear separate charges

       under this prong of Powell, they will also bear separate charges under the

       continuous crime doctrine.


[31]   The two acts of throwing hot water on A.C. did not constitute a single

       transaction. First, they did not occur at the same time. A.C. testified that after

       the first act, she fell to the floor, crawled away from her attackers, was beaten,

       went to the bathroom, started taking off her clothes, and was alone for a

       moment before more hot water was thrown on her. Second, Madden did not

       fling scalding hot water on A.C. in the same place. The first act happened near




       5
         Although Powell and its primary citing authority for this proposition, Kelly, involve multiple victims, it
       follows that when the unit of prosecution is intentionally-inflicted injury, as in battery, and a single victim
       suffers multiple intentionally-inflicted injuries, the offense has potentially been committed multiple times,
       depending on how the offenses were charged and the facts adduced at trial.

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                                  Page 14 of 23
       the kitchen, and the second act happened in the bathroom. Third, the acts did

       not share a purpose. The first act was part of an interrogation; the second act

       was punitive. Because one battery occurred while A.C. was clothed, and one

       while she was not, it would be reasonable to infer that they resulted in different

       injuries.


[32]   Jones argues that Gomez v. State, 56 N.E.3d 697 (Ind. Ct. App. 2016), in which

       this Court applied the continuous crime doctrine to reverse two of the

       defendant’s domestic battery convictions, requires reversal here. However,

       unlike Gomez, where the defendant engaged in a continuous, three-minute-long

       battery to remove his ex-wife from his property, the facts in this case indicate

       that Madden’s acts were not part of a continuous attack, but a punctuated one.

       Gomez v. State, 56 N.E.3d 697 (Ind. Ct. App. 2016). Accordingly, we affirm

       Jones’s conviction on two counts of aggravated battery.


                                   2. Kidnapping Convictions
[33]   Next, we consider Jones’s kidnapping convictions, one for Level 5 felony

       kidnapping and one for Level 2 felony kidnapping. The State concedes that

       both convictions cannot stand. We elect to evaluate these convictions

       notwithstanding the State’s concession, because Powell substantially altered the

       relevant analysis.


[34]   “A person who knowingly or intentionally removes another person, by fraud,

       enticement, force, or threat of force, from one place to another, commits

       kidnapping.” Ind. Code § 35-42-3-2(a). One of Jones’s charges was elevated to

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020      Page 15 of 23
       a Level 5 felony because the kidnapping resulted in “bodily injury to a person

       other than the removing person,” and the other was elevated to a Level 2 felony

       because it was committed “with intent to obtain ransom.” §35-42-3-a(b)(2),

       (b)(4). Unlike battery, kidnapping is a conduct-based crime defined by the

       defendant’s actions, rather than the result of those actions. The gravamen of

       the offense is removal; a particular result or motive can elevate the offense, but

       does not form the basis of a second, discrete offense. See, e.g., Barrozo, ---, No.

       19A-CR-2037, slip op. at p 6 (holding that the result of an act of reckless driving

       offense can elevate the offense, but does not constitute a separate offense).


[35]   Jones’s actions only constituted one kidnapping offense under the statute. In its

       charging information, the State described only one removal, “from a car into a

       house.” App. Vol II p. 136. The only things that distinguish the Level 2

       conviction (injury) from the Level 5 conviction (ransom) are result and motive.

       These are not the units of prosecution for kidnapping. Because only one

       kidnapping offense was committed, only one can stand.


[36]   The State concedes that the Level 5 felony conviction should be vacated. We

       agree. As the State satisfied its burden for both felonies, the lesser felony should

       fall. See, e.g., Moala v. State, 969 N.E.2d 1061, 1065 (Ind. Ct. App. 2012)

       (observing that generally, “when a double jeopardy violation is found, the

       reviewing court simply orders the conviction that is the lower class of crime to

       be vacated”). Accordingly, we remand with instructions to vacate the Level 5

       felony kidnapping conviction and resentence Jones accordingly.



       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020       Page 16 of 23
                           B. Wadle: Single Act, Multiple Statutes
[37]   Having determined that the Level 5 felony kidnapping conviction cannot stand,

       we turn to the Level 2 felony kidnapping and criminal confinement convictions.

       The State concedes that the acts underlying these convictions were continuous,

       and that the criminal confinement conviction must fall. We agree. Still, we

       review these convictions notwithstanding the State’s concession because Wadle

       significantly altered the relevant analysis.


[38]   Wadle’s two-part inquiry applies when a single act or transaction implicates

       multiple statutes. Wadle, 151 N.E.3d at 235. First, we look to the statutes

       under which the defendant was charged.


               If either statute clearly permits multiple punishment, whether
               expressly or by unmistakable implication, the court’s inquiry
               comes to an end and there is no violation of substantive double
               jeopardy. But if the statutory language is not clear, then a court
               must apply our included-offense statutes to determine whether
               the charged offenses are the same. See I.C. § 35-31.5-2-168. If
               neither offense is an included offense of the other (either
               inherently or as charged), there is no violation of double
               jeopardy.
Id. at 253. If one offense is included in the other, we move onto the
       second step of our analysis and examine the underlying facts.


               If, based on these facts, the defendant's actions were “so
               compressed in terms of time, place, singleness of purpose, and
               continuity of action as to constitute a single transaction,” then
               the prosecutor may charge the offenses as alternative sanctions



       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020          Page 17 of 23
               only. But if the defendant's actions prove otherwise, a court may
               convict on each charged offense.
Id.


[39]   Here, we consider Jones’s criminal confinement and kidnapping convictions.

       “A person who knowingly or intentionally removes another person by fraud,

       enticement, force, or threat of force, from one place to another commits

       kidnapping.” Ind. Code 35-42-3-2(a). “A person who knowingly or

       intentionally confines another person without the person’s consent commits

       criminal confinement.” Ind. Code 35-42-3-3(a). Neither statute by its text

       permits multiple punishment.


[40]   Next, we turn to our included offense statutes. “Whenever: (1) a defendant is

       charged with an offense and an included offense in separate counts; and (2) the

       defendant is found guilty of both counts; judgment and sentence may not be

       entered against the defendant for the included offense.” Ind. Code § 35-38-1-6.

       An “included offense” is one that:


                (1) is established by proof of the same material elements or less
               than all the material elements required to establish the
               commission of the offense charged;


               (2) consists of an attempt to commit the offense charged or an
               offense otherwise included therein; or


               (3) differs from the offense charged only in the respect that a less
               serious harm or risk of harm to the same person, property, or


       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020          Page 18 of 23
                public interest, or a lesser kind of culpability, is required to
                establish its commission.


       Ind. Code § 35-31.5-2-168. If neither offense is included in the other, there is no

       double jeopardy violation. Wadle, 151 N.E.3d at 248.


[41]   Criminal confinement requires proof of the same but fewer criminal elements as

       kidnapping.6 A kidnapper must act “by fraud, enticement, force, or threat of

       force,” whereas criminal confinement must be done without consent. Consent

       is a “voluntary yielding to what another proposes or desires.” Consent, Black’s

       Law Dictionary (11th ed. 2019). Non-consent is established by the methods

       noted in the statute of “fraud, enticement, force, or threat of force.”

       Kidnapping requires removal from one place to another, while criminal

       confinement requires an act of confinement. In removing someone from one

       place to another, a kidnapper has confined that person to those places. The

       element of confinement is a necessary part of forced removal. As such,

       confinement is a lesser included offense of kidnapping.


[42]   The enhancements are also identical. Jones was convicted of Level 2 felony

       kidnapping due to his “intent to obtain ransom.” Ind. Code § 35-42-3-




       6
         Prior to 2013, this proposition was well-established in Indiana law. See, e.g., Koch v. State, 952 N.E.2d 359
       (Ind. Ct. App. 2011); Taylor v. State, 879 N.E.2d 1198 (Ind. Ct. App. 2008). A 2013 amendment to the
       kidnapping statute that eliminated the language that “[a] person who knowingly or intentionally confines
       another person: (1) with intent to obtain a ransom . . . commits kidnapping . . .” requires that we re-evaluate
       the relationship between these two statutes. H.B. 1006, 118th Gen. Assemb., 1st Reg. Sess. (Ind. 2013).

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                               Page 19 of 23
       3(b)(4)(A). His intent to obtain a ransom also elevated the criminal

       confinement conviction to a Level 2 felony. Ind. Code § 35-42-3-3(b)(4)(A).


[43]   Because criminal confinement is included in kidnapping as charged, we must

       move to the second step of the Wadle analysis. If Jones’s actions were “so

       compressed in terms of time, place, singleness of purpose, and continuity of

       action as to constitute a single transaction,” then Jones’s convictions for both

       criminal confinement and kidnapping violate double jeopardy. Again, this is

       the same analysis that is required under the continuous crime doctrine. See, e.g.,

       Walker, 932 N.E.2d 733.


[44]   The facts that prove confinement are identical to the facts that prove

       kidnapping. A.C. was forced out of the car into the basement where she was

       handcuffed. This single transaction satisfied the elements of both crimes. Both

       charges were then elevated because she was taken with intent to collect a

       ransom. The defendant’s actions were compressed in terms of time, place,

       singleness of purpose and continuity of action because they were the same

       actions. Convicting Jones of both kidnapping and criminal confinement

       therefore violated the prohibition on substantive double jeopardy. We remand

       with instructions to vacate the criminal confinement conviction in line with the

       included offense statute and to resentence accordingly. Ind. Code § 35-38-1-6.




       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020      Page 20 of 23
[45]   The judgment of the trial court is remanded with instructions to vacate the

       Level 2 felony criminal confinement and Level 5 felony kidnapping convictions

       and resentence Jones accordingly. In all other respects, we affirm.


       Bailey, J., concurs.
       Vaidik, J., concurs with a separate opinion.




       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020   Page 21 of 23
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Quantavious Jones,                                         Court of Appeals Case No.
                                                                  20A-CR-202
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff




       Vaidik, J., concurring.


[46]   I concur in full with the well-reasoned lead opinion, but I write separately to

       add an observation about applying Wadle and Powell to future cases. Because

       the ground recently shifted in double-jeopardy analysis, our Court and the trial

       courts will be asked to sort out scenarios we can only now imagine. It is

       attractive, yet unrealistic, to believe that these two tests can be superimposed on

       any future contingencies and provide the answer to all our double-jeopardy

       queries. Neither test may provide the perfect fit. Instead of trying to cram each

       possibility into the Wadle bucket or the Powell bucket, we should be guided by

       the principles expounded in the two cases.

       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020                    Page 22 of 23
[47]   Neither the Wadle test nor the Powell test applies neatly to Jones’s two

       kidnapping convictions: a defendant convicted multiple times under a single

       statute for a single criminal act against a single victim where multiple enhancing

       circumstances under the statute are present. However, a controlling principle

       can be distilled from Powell: there can never be multiple convictions under a

       single statute unless there are multiple victims or multiple criminal acts, or both.

       Because Jones’s two kidnapping convictions are based on a single criminal act

       (one act of kidnapping) against a single victim (A.C.), only one conviction may

       stand. Tacking multiple enhancing circumstances on a single criminal act does

       not alter that conclusion. The underlying crime has still been committed only

       once. See Powell, 151 N.E.3d at 266 (“To be sure, a specific result or

       consequence (e.g., death or serious bodily injury) may enhance the penalty

       imposed. But multiple consequences do not establish multiple crimes, since the

       crime may still be committed without the consequence.” (cleaned up)). As such,

       I concur that one of Jones’s kidnapping convictions must be vacated.




       Court of Appeals of Indiana | Opinion 20A-CR-202 | October 29, 2020        Page 23 of 23